Case 1:20-cv-00509-JJM-PAS Document 5-1 Filed 12/07/20 Page 1 of 2 PageID #: 36




                                                              20-cv-00509-JJM-PAS




                               Anne Armstrong
                               99 Hudson Pond Road
                               West Greenwich, RI 02817




           December 07, 2020                      /s/ Hanorah Tyer-Witek
                                                       Clerk of Court
Case 1:20-cv-00509-JJM-PAS Document 5-1 Filed 12/07/20 Page 2 of 2 PageID #: 37




                 20-cv-00509-JJM-PAS
